DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a dementia determination system.
Group II, claim(s) 8, drawn to a computer-readable non-transitory recording medium on which a program for causing a computer to execute a dementia determination process is recorded.
Group III, claim(s) 9-15, drawn to a dementia determination system.
Group IV, claim(s) 16, drawn to a computer-readable non-transitory recording medium on which a program for causing a computer to execute a dementia determination process is recorded.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II and groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of acquiring a long press ratio which is a ratio of a number of long presses in which a button of an operating device is pressed for a time longer than a reference time, to a number of presses of the button of the operating device used by a user to operate an electric device; determining a dementia level of the user based on the long press ratio acquired by the acquiring; and outputting dementia information indicating the dementia level determined by the determining, wherein in the determining, the dementia level is more severe as the long press ratio is lower, this technical feature is not a special feature as it does not make a contribution over the prior art in view of Kimura et al. ‘289 (Japanese Document No. 2017/104289 – cited by Applicant). Kimura et al. ‘289 teaches acquiring a long press ratio which is a ratio of a number of long presses in which a button of an operating device is pressed for a time longer than a reference time, to a number of presses of the button of the operating device used by a user to operate an electric device (Claims 2, 3); determining a dementia level of the user based on the long press ratio acquired by the acquiring (Claim 1); and outputting dementia information indicating the dementia level determined by the determining (Claims 1, 12), wherein in the determining, the dementia level is more severe as the long press ratio is lower (Claims 2, 3).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of an acquisition unit; a determination unit configured to determine a dementia level of the user; and an output unit configured to output dementia information indicating the dementia level determined by the determination unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kimura et al. ‘289 (Japanese Document No. 2017/104289 – cited by Applicant). Kimura et al. ‘289 teaches “an acquisition unit…; a determination part for determining whether or not an operator…is likely to be dementia…;…a predetermined external device…indicating that the operator…is likely to be dementia” in claims 1 and 12.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of outputting dementia information, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kimura et al. ‘289. Kimura et al. ‘289 teaches “an output unit configured to output dementia information indicating the dementia level determined by the determination unit” in claims 1 and 12.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791